Case: 21-10099     Document: 00516107591         Page: 1     Date Filed: 11/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               November 24, 2021
                                  No. 21-10099
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joshua William Jackson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:16-CR-196-1


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Joshua William Jackson, federal prisoner # 54191-177, seeks to
   proceed in forma pauperis (IFP) on appeal from the denial of his motion for
   a compassionate release reduction in sentence under 18 U.S.C.
   § 3582(c)(1)(A).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10099      Document: 00516107591          Page: 2    Date Filed: 11/24/2021




                                    No. 21-10099


          We construe Jackson’s IFP motion as a challenge to the district
   court’s certification that his appeal was not taken in good faith. See 28 U.S.C.
   § 1915(a)(3); Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry
   into the good faith of the appeal “is limited to whether the appeal involves
   legal points arguable on their merits (and therefore not frivolous).” Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
   citation omitted).
          Jackson fails to show an arguable abuse of discretion in the denial of
   compassionate release. See id.; see also United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020). In denying Jackson’s motion, the district court
   considered the 18 U.S.C. § 3553(a) factors, specifically citing Jackson’s
   criminal history, the nature of his offense conduct, his original below-
   guidelines sentence, and the need to protect the public. Jackson argues that
   the district court should have accounted for a purported error in its
   application of the Sentencing Guidelines at the time he was sentenced and
   for his post-sentencing rehabilitation. Although he may disagree with how
   the district court balanced the § 3553(a) factors, Jackson has not shown that
   the district court’s decision was based on an error of law or a clearly
   erroneous assessment of the evidence. See Chambliss, 948 F.3d at 693-94.
          Accordingly, we DISMISS Jackson’s appeal as frivolous and DENY
   the motion to proceed IFP on appeal. See Baugh, 117 F.3d at 202 & n.24; 5th
   Cir. R. 42.2.




                                          2